Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Remarks
This communication has been issued in response to Applicant’s submitted claim language filed 29 January 2021.  Claims 1-4, 6-16 & 18-20 remain pending in this application.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 January 2021 was filed after the mailing date of the disclosure.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 10-12, 15 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Look et al (USPG Pub No. 20160055256A1; Look hereinafter) in view of Tankovich et al (USPG Pub No. 20130110815A1; Tankovich hereinafter).

As for Claim 1, Look teaches, A method performed by data processing apparatus, comprising: 
receiving relevance scores for a respective set of web resources, each relevance score indicative of a relevance of a web resource to which it corresponds to a search query (Look; see pp. [0056-0058]; e.g., the reference of Look provides techniques for enabling the user to readily access information, products, and/or services determined to be relevant to the user.  The primary Look reference teaches of determining the textual relevancy of each inventory item having a respective related link, known as one or more of a deeplink, to the given context {i.e. search query}.  Scores for each link {i.e. deeplink} identified is computed and represent a likelihood that the user will engage the corresponding link as so to order the associated one or more inventory items, thus,  establishing a relevancy metric {i.e. score} corresponding to a given search query for one or more inventory items.  The recited teachings read on Applicant’s claimed limitation); 

“wherein: each respective deeplink specifies a particular environment instance of the native application and, when selected at the user device, causes the native application to instantiate an instance of the respective native application and in which the respective content referenced in the deeplink is displayed in the particular environmental instance of the native application” (see pp. [0055-0058]; e.g., as recited within this communication, Look teaches that links related to the one or more inventory items, respectively, can be deeplinks, which is a link to an app or a website that directs a user to a specific location within a user interface of the app where the user can directly access the inventory item associated with the link, therefore, populating an application environment for user interaction specific to the item associated with the selection of a link/deeplink.  Paragraphs [0055-0057] provide examples into what 
The reference of Look does not appear to explicitly recite the limitations of, “generating, for each of the deeplinks, a respective quality score for the content referenced by the deeplink based on the respective relevance scores for the web resources and the respective similarity scores between the web resources and the content referenced by the deeplink”, “selecting deeplinks referencing content having a respective quality score that satisfies a threshold quality score”, and “providing, to a user device in response to the search query, the selected deeplinks with a plurality of web search results that each reference a corresponding web resource”.
The reference of Tankovich recites the limitations of, “generating, for each of the deeplinks, a respective quality score for the content referenced by the deeplink based on the respective relevance scores for the web resources and the respective similarity scores between the web resources and the content referenced by the deeplink” (see pp. [0028]; e.g., the reference of Tankovich serves as an enhancement to the primary Look reference’s teachings of calculating at least relevance and similarity scores by providing concepts for generating and presenting scores for each deep link representation, considered equivalent to Applicant’s “respective quality score”, providing the ability to The score can identify the perceived relevance or importance of each deep link 124 relative to the site 114. As such, the score can indicate a perceived importance attached to displaying a particular deep link 124 in results 126 that include information identifying the site 114”, thus, identifying and providing deep links based on a measured relevance/importance, with further weighted considerations given to the at least one or more search/usage statistics associated with the one or more deep links {i.e., number of times a link or resource is identified in the deep link}, as discussed within the fooling paragraphs [0048-0049]);  
“selecting deeplinks referencing content having a respective quality score that satisfies a threshold quality score” (see pp. [0006], [0045]; e.g., the reference of Tankovich teaches of utilizing the scores generated for each corresponding deep link in order to show or hide the one or more deep link, rank two or more deep links, determine the number of deep links to show with search results, and/or for other purposes, considered equivalent in function to Applicant’s claimed limitation of, “selecting deeplinks...having a respective quality score that satisfies a threshold quality score”, as some comparison metric/value must be considered for determining which values will be included for presentation to one or more users, equivalent in function to the utilization of a threshold.  Paragraph [0063] provides further elaboration into the selection of the one 
“providing, to a user device in response to the search query, the selected deeplinks with a plurality of web search results that each reference a corresponding web resource” (see pp. [0006], [0044-0045]; e.g., the reference of Tankovich teaches of utilizing the scores generated for each corresponding deep link in order to show or hide the one or more deep link, rank two or more deep links, determine the number of deep links to show with search results, and/or for other purposes, considered equivalent in function to Applicant’s claimed limitation of, “selecting deeplinks...having a respective quality score that satisfies a threshold quality score”, as some comparison metric/value must be considered for determining which values will be included for presentation to one or more users, equivalent in function to the utilization of a threshold.  Paragraph [0063] provides further elaboration into the selection of the one or more deep links provided within a results list, which satisfy a query, and as discussed above, pertain to the utilization of calculated deep link scores). 
The combined references of Look and Tankovich are considered analogous art for being within the same field of endeavor, which is presenting information, products and/or services on a user device.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the determining scores relating to deep links based on one or more of a plurality of metrics, as taught by Tankovich, with the method of Look in order to assist searchers in accessing sites or resources identified in a search results list and 

As for Claim 2, Look teaches, wherein prior to obtaining the plurality of similarity scores: generating, for each web resource, the plurality of similarity scores for the web resource from the content and the web resource (see pp. [0009], [0063]; e.g., the reference of Look teaches of an optional embodiment in which respective scores are calculated including identifying a similarity of the one or more inventory items having related deeplinks with one or more of a plurality of items the user has viewed, added, purchased, viewed, watched, or performed an action on in the respective application spawned by selection of a link/deeplink.  The similarity metric is different from other metrics such as calculated relevancy scores, as the similarity can be used in determining one or more of a probability metric for user engagement with the one or more similar items). 
		As for Claim 6, Look teaches, wherein each relevance score for a respective web resource is based on a ranking of the respective web resource in a list of web resources ranked by a search engine (see pp. [0064]; e.g., the primary reference of Look teaches of utilizing at least usage statistics and probabilities in order to determine a conversion rate for engagement with a particular one or more applications associated with a link.  As stated, “...The scores associated with the links to apps or websites of the vendors R1, R2, R3, T1, and T2 can be based on the respective frequencies and/or probability of usage. These frequencies and/or probabilities generally represent a conversion rate for the corresponding app, which can be used in computing the respective link scores and in ranking the links”.  Text contained within earlier text of paragraph [0045] teaches of providing an ordered list of links, specifically ordered by a user such as a marketer). 
As for Claim 7, the reference of Look provides techniques for enabling the user to readily access information, products, and/or services determined to be relevant to the user.
The reference of Look does not appear to recite the limitation of, “wherein selecting deeplinks referencing content having respective quality scores that satisfy a threshold quality score comprises selecting a maximum number of deeplinks referencing content having quality scores that satisfy the threshold quality score”.
Tankovich teaches, “wherein selecting deeplinks referencing content having respective quality scores that satisfy a threshold quality score comprises selecting a maximum number of deeplinks referencing content having quality scores that satisfy the threshold quality score” (see pp. [0006], [0044-0045]; e.g., the reference of Tankovich teaches of utilizing the scores generated for each corresponding deep link in order to show or hide the one or more deep link, rank two or more deep links, determine the number of deep links to show with search results, and/or for other purposes, considered equivalent in function to Applicant’s claimed limitation of, “selecting deeplinks...having a respective quality score that satisfies a threshold quality score”, as some comparison 
The combined references of Look and Tankovich are considered analogous art for being within the same field of endeavor, which is presenting information, products and/or services on a user device.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the determining scores relating to deep links based on one or more of a plurality of metrics, as taught by Tankovich, with the method of Look in order to assist searchers in accessing sites or resources identified in a search results list and subsequently navigating through the site or resource to find relevant information. (Tankovich; [0002])


Claims 10 & 11 amount to a system comprising instructions that, when executed by one or more processors, performs the method of Claims 1 & 2, respectively.  Accordingly, Claims 10 & 11 are rejected for substantially the same reasons as presented above for Claims 1 & 2 and based on the references’ disclosure of the necessary supporting hardware and software (Look; see pp. [0079-0082]; e.g., method for implementation integrating hardware and software components).



Claims 15 & 18 amount to a computer-readable medium comprising instructions that, when executed by one or more processors, performs the method of Claims 1 & 7, respectively.  Accordingly, Claims 15 & 18 are rejected for substantially the same reasons as presented above for Claims 1 & 7 and based on the references’ disclosure of the necessary supporting hardware and software (Look; see pp. [0079-0082]; e.g., method for implementation integrating hardware and software components).




Claims 3, 4, 8, 9, 12-14, 16, 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Look et al (USPG Pub No. 20160055256A1; Look hereinafter) in view of Tankovich et al (USPG Pub No. 20130110815A1; Tankovich hereinafter) further in view of Bindal et al (USPG Pub No. 20160224672A1; Bindal hereinafter).

As for Claim 3, the reference of Look provides techniques for enabling the user to readily access information, products, and/or services determined to be relevant to the user, and the reference of Tankokich teaches of navigating through the site or resource to find relevant information.
The combined references of Look and Tankovich are considered analogous art for being within the same field of endeavor, which is presenting information, products and/or services on a user device.  Therefore, it would have been obvious to one of 
The references of Look and Tankovich do not appear to explicitly recite the limitation of, “wherein generating the plurality of similarity scores is based on one or more of the following: n-gram Jaccard similarity, minimum hash, or locality-sensitive hashing for the plurality of similarity scores”.
Bindal teaches, “wherein generating the plurality of similarity scores is based on one or more of the following: n-gram Jaccard similarity, minimum hash, or locality-sensitive hashing for the plurality of similarity scores” (see pp. [0037]; e.g., the reference of Bindal serves as an enhancement to the teachings of Look and Tankovich by teaching of utilizing similarity matching using n-grams, in the same fashion performed as the incorporation of n-gram Jaccard similarity, in order to help determine object-scores discussed at least within paragraph [0054]). 
The combined references of Look, Tankovich and Bindal are considered analogous art for being within the same field of endeavor, which is presenting information, products and/or services on a user device.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the determining the quality of queried content based on a 

As for Claim 4, Look teaches, wherein generating, for each of the deeplinks, the respective quality score for the content referenced by the deeplink comprises: 
computing, for each web resource, a respective product of the respective relevance score for the web resource and the respective similarity score between the web resource and the content referenced by the deeplink (Look; see pp. [0056-0058]; e.g., the cited portions of Look teaches of generating a similarity measure between the context and one or more attributes of an inventory item associated with a link. In relation to the establishment of similarity scores for the plurality of corresponding links, paragraph [0058] states, “...The score of a particular link can be determined according to the relevance of the inventory item associated with the link to the context”.  Links can include one or more links to other related but different inventory items and can be deeplinks, which is a link to an app or a website that direct users to a specific location within a user interface of the app where the user can directly accedss the inventory item associated with the link, reading on Applicant’s claimed limitation.  Scores for each link are computed and represent the likelihood that users will engage with the corresponding link so as to order the associated inventory item, thus arranging items in a determined order based on similarity).

The reference of Bindal teaches, “summing each product to generate the respective quality score” (see pp. [0049], [0052-0054]; e.g., the reference of Bindal serves as an enhancement to the teachings of Look and Tankovich, at least at paragraph [0049], where the cited portion discusses the embodiment of a “deep link” to one or more apps in the form of a multimedia object that exists natively on an online social network, for example, as a suitable reference to an object.  Additionally, as discussed within paragraph [0054], an object-score can be calculated and based on a quality of the match between the one or more n-grams of a search query and the one or more keywords associated with one or more identified multimedia objects). 
The combined references of Look, Tankovich and Bindal are considered analogous art for being within the same field of endeavor, which is presenting information, products and/or services on a user device.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the determining the quality of queried content based on a plurality of scoring metrics, as taught by Bindal, with the methods of Tankovich and Look in order to locate objects within an online social network based upon limited information. (Bindal; [0044])
As for Claim 8, the reference of Look provides techniques for enabling the user to readily access information, products, and/or services determined to be relevant to the 
		The references of Look and Tankovich do not appear to explicitly recite the limitation of, “normalizing, for each deeplink, the respective quality score for the deeplink to the respective relevance scores for the web search results to generate a normalized relevance score for the deeplink”, “ranking the web search results and deeplinks based on the relevance scores and the normalized relevance scores to generate a ranked list of web search results and deeplinks”, and “providing the ranked list of web search results and deeplinks to the user device”.
Bindal teaches, wherein providing, to the user device, the plurality of deeplinks with the plurality of web search results comprises: 
		“normalizing, for each deeplink, the respective quality score for the deeplink to the respective relevance scores for the web search results to generate a normalized relevance score for the deeplink” (see pp. [0049], [0052-0054]; e.g., As stated previously within this communication, Bindal serves as an enhancement to the teachings of Look and Tankovich and their combined teachings on relevance scores and deeplinks by providing, at least within paragraph [0049], the description of a “deep link” to apps as a multimedia object that exists natively on an online social network, for example, as a suitable reference to an object.  The reference of Bindal teaches of incorporating the process of normalizing the result of a count of query terms (TF-IDF) within one or more of a plurality of indexed documents, such as webpages, in order to determine the importance of words to a query search and prevents a bias to larger documents.  Additionally, as discussed within paragraph [0054], an object-score can be 
		“ranking the web search results and deeplinks based on the relevance scores and the normalized relevance scores to generate a ranked list of web search results and deeplinks” (see pp. [0052-0054]; e.g., the reference of Bindal teaches of incorporating the process of normalizing the result of a count of query terms (TF-IDF) within one or more of a plurality of indexed documents, such as webpages, in order to determine the importance of words to a query search and prevents a bias to larger documents.  Additionally, paragraph [0037] teaches that resources can be ranked and presented to a user according to their relative degree of relevance to a search query.  Clearly stated within the cited paragraph, “...the search results may be personalized for the querying user based on, for example, social-graph information, user information, search or browsing history of the user, or other suitable information related to the user. In particular embodiments, ranking of the resources may be determined by a ranking algorithm implemented by the search engine. As an example and not by way of limitation, resources that are more relevant to the search query or to the user may be ranked higher than the resources that are less relevant to the search query or the user”); and 
“providing the ranked list of web search results and deeplinks to the user device” (see pp. [0063]; e.g., providing a ranked list of generated search result corresponding to 
The combined references of Look, Tankovich and Bindal are considered analogous art for being within the same field of endeavor, which is presenting information, products and/or services on a user device.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the determining the quality of queried content based on a plurality of scoring metrics, as taught by Bindal, with the methods of Tankovich and Look in order to locate objects within an online social network based upon limited information and provide personalized sets of content objects to a display of a user. (Bindal; [0003], [0044])
As for Claim 9, the reference of Look provides techniques for enabling the user to readily access information, products, and/or services determined to be relevant to the user, and the reference of Tankokich teaches of navigating through the site or resource to find relevant information.
The references of Look and Tankovich do not appear to explicitly recite the limitation of, “wherein the respective content referenced by the respective deeplink is not a web resource”.

The combined references of Look, Tankovich and Bindal are considered analogous art for being within the same field of endeavor, which is presenting information, products and/or services on a user device.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the determining the quality of queried content based on a plurality of scoring metrics, as taught by Bindal, with the methods of Tankovich and Look in order to locate objects within an online social network based upon limited information. (Bindal; [0044])

Claims 12-14 amount to a system comprising instructions that, when executed by one or more processors, performs the method of Claims 4, 8 & 9, respectively.  Accordingly, Claims 12-14 are rejected for substantially the same reasons as presented above for Claims 4, 8 & 9 and based on the references’ disclosure of the necessary supporting hardware and software (Look; see pp. [0079-0082]; e.g., method for implementation integrating hardware and software components).


see pp. [0079-0082]; e.g., method for implementation integrating hardware and software components).



Response to Arguments
Applicant's arguments and amendments, with respect to Look’s alleged failure to teach the subject matter of Claims 1-4, 6-16 & 18-20 under 35 USC 103, have been fully considered and are not persuasive.  See further explanation below.

With respect to Applicant’s argument that: 
“if Look teaches the similarity score as claimed, then it cannot teach the relevancy score as claimed, because the same teaching of Look is applied to both claimed scorers. Likewise, if Look teaches the relevancy score as claimed, then it cannot teach the similarity score as claimed for the same reason. For this reason, the rejection must be withdrawn.
... paragraphs of Look merely describe that an application may have information for an “inventory item.” But there is not teaching of the claimed plurality of similarity scores for a plurality of web resources, i.e., “for each web resource of the plurality of web resources, obtaining a plurality of similarity scores, each similarity score for the web resource representing a similarity between content within the web resource and respective content displayed within a native application referenced by a respective deeplink to the native application.” There is simply no teaching of the two distinct scores and the determining of these two distinct scores as claimed. For this reason, the rejection should be withdrawn.”
 
	Examiner is not persuaded.  Examiner addresses Applicant’s assertion that the reference of Look utilizes the same components to read on different elements by further clarifying the analysis of at least paragraphs [0056-0058] of the Look reference, which teaches of determining the textual relevancy of each inventory item having a respective related link, known as one or more of a deeplink, to the given context {i.e. search query}.  Scores for each link {i.e. deeplink} identified is computed and represent a likelihood that the user will engage the corresponding link as so to order the associated one or more inventory items, thus, establishing a relevancy metric {i.e. score} corresponding to a given search query for one or more inventory items.  Examiner also addresses Applicant’s assertion that the combined references fail to teach one or more “similarity scores” by directing the Applicant towards at least paragraphs [0009] & [0063] of the Look reference, which teach of an optional embodiment in which respective scores are calculated, including identifying a similarity of the one or more inventory items having related deeplinks with one or more of a plurality of items the user has viewed, added, purchased, viewed, watched, or performed an action on in the respective application spawned by selection of a link/deeplink.  The similarity “metric” described herein is different from other metrics, such as the calculated one or more relevancy scores, as the similarity is calculated based on different factors, and can be 



Conclusion
The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.
***Duffy et al (USPG Pub No. 20070198741A1) teaches accessing information.
**French et al (USPG Pub No. 20120179955A1) teaches providing deep links in association with toolbars.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036.  The examiner can normally be reached on Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								3/16/2021